        Case: 3:19-cv-00699-wmc Document #: 79 Filed: 04/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BRENDA JONES,

        Plaintiff,
                                                       Case No. 19-cv-699-wmc
   v.

BRENT YORK, ADAMS COUNTY, and
AS-OF-YET UNKNOWN EMPLOYEES OF
ADAMS COUNTY SHERIFF’S DEPARTMENT,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Brent York and Adams County against plaintiff Brenda Jones dismissing

this case.




        s/ K. Frederickson, Deputy Clerk                  April 27, 2021
        Peter Oppeneer, Clerk of Court                          Date
